DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 05/04/22. Claims 1-12 were pending in the previous action. No claims have been added. No claims were deleted.  Accordingly, Claims 1-12 have been examined and are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvio (US 2018/0196941 A1) in view of Cain et al (US 2016/0308891 A1)  
Re: Claim 1, Ruvio teaches a method for operating a monitoring apparatus of a data network in a motor vehicle (Ruvio: [0034]; FIG. 2 [0142] – [0148]) 
wherein the monitoring apparatus receives a data message comprising at least one electrical signal (Ruvio : [0111] “voltage” or “current”) from the data network at a network connection, (Ruvio: [0018], [0034] - “CAN bus communication attack originator identification” includes “compar[ing] one or more the characteristics of at least one frame against characteristics of each the ECU communication in order to detect at least one anomaly”; [0111] "Electrical based characteristics" interchangeably refers hereinafter to different aspects of the physical electrical environment layer such as, voltage, current,...) 
determines at least one level value of a respective signal level of the at least one electrical signal (Ruvio: [0111] "Electrical based characteristics" interchangeably refers hereinafter to different aspects of the physical electrical environment layer such as, voltage, current,...)  in a predetermined message section of the message (Ruvio: [0018]; [0034] attack originator identification; [0142] – [0148] ref FIG 2, “characterizing communication”)
generates a test value on the basis of the at least one level    value (Ruvio:[0018]; [0040] characterization module generat[es] at least one characteristic selected from: (a) time based characteristic; (b) electrical based characteristic …  (d) physical CAN bus characteristic; [0113] “… when characterizing at least one ECU communication by said characterizing module and/or said mapping module, the characterization can be a factor of … at least one or any combination thereof of: at least one frame communicated, an analysis of a plurality of (more than 1) frames at least temporarily stored and analyzed for at least one characteristic …”
determines, for the data message, an item of sender information indicating an alleged sender device of the data message (Ruvio: [0090] “… a CAN-matrix file will contain information about the source ECU and destination ECUs for every given message”) 
determines a reference value on the basis of the sender information (Ruvio: [0034]; [0089]-[0090] model of “normal” traffic)
Ruvio suggests but does not explicitly teach: 
generat[ing] a warning signal if a difference between the test value and the reference value is greater, in terms of absolute value, than a predetermined threshold value (Ruvio: [0141] - [0142], Ref FIG. 1b, [0189] ref FIG 5 - “generating at least one event for at least one detected anomaly comprising at least one characteristic difference …”) 
Cain teaches:
generat[ing] a warning signal if a difference (Cain: delta time (Δt)) between the test value and the reference value is greater, in terms of absolute value, than a predetermined threshold ( Cain: [0025]  If the present computed delta time (Δt.sub.c) is more than the maximum reference delta time (Δt.sub.ref) … then an alarm signal is generated and sent to the host processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cain re: warning (alarm) signals with those of Ruvio re: “event generation” based on “characteristic differences” (Ruvio: [0141] - [0142], Ref FIG. 1b, [0189] ref FIG 5) including CAN bus physical signals (Ruvio: [0111]) since Cain simply makes explicit that which is suggested by Ruvio in this regard. 
Claim 10 does not teach or define any new limitations above claim 1.  Therefore similar reasons for rejection apply.
Re: Claim 4 Ruvio teaches the method as claimed in claim 1, wherein  the monitoring apparatus reads the sender information from the data message or determines it from a predefined configuration plan of the data network on the basis of a message type of the data message ( Ruvio: [0090] “Some of the relations between different frames are already disclosed in the network specifications. For example, a CAN-matrix file will contain information about the source ECU and destination ECUs for every given message”) 
Re: Claim 5 Ruvio teaches the method as claimed in claim 1, wherein    the respective signal level is a voltage level or a current level (Ruvio: [0111] The term "Electrical based characteristics" interchangeably refers hereinafter to different aspects of the physical electrical environment layer such as, voltage, current,...)
Re: Claim 6 Ruvio teaches the method as claimed in claim 1, wherein the reference  value is  generated in a calibration phase by virtue  of the monitoring apparatus receiving, via the data network, a reference message from a known sender device, the sender information of which is known, and calculating the test value for the reference message and storing the calculated test value as the reference value (Ruvio: [0112] ; [0117] test instance)
Re: Claim 7 Ruvio teaches the method as claimed in claim 1, wherein  the monitoring apparatus determines a predetermined signal bit of the data message as the predetermined message section (Ruvio: [0034]; [0089]-[0090])
Claims 2,3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvio and Cain in view of Wolpert  (DE 10162689 A1)
Re: Claim 2, Ruvio teaches the method as claimed in claim 1, including monitoring of multiple ECUs (Ruvio: Abstract:  “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” )
Ruvio does not explicitly teach:
(i) wherein the data message comprises two electrical signals of a differential  transmission and 
(ii) the monitoring apparatus calculates a level difference value of a level difference between one signal and the other signal, and the test value is determined  on the basis of the level difference value.
Cain teaches:
(i) wherein the data message comprises two electrical signals of a differential  transmission ( Cain : [0014]  ref FIG 1, “ECU 120 also comprises a network interface 121 which is typically a CAN transceiver such as … a CAN transceiver defined by ISO 11898-2/3 Medium Access Unit standards. In one embodiment, the role of the network interface 121 may be to drive and to detect data to and from CAN bus 110. Network interface 121 converts the single-ended logic used by the CAN controller 122 to a differential signal transmitted over the CAN bus 110. Network interface 121 also determines a bus logic state from the differential signal or voltage, rejects common-mode noise, and outputs a single-ended logic signal to the CAN controller 122) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cain re: CAN bus differential signals with those of Ruvio re: “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” (Ruvio: Abstract)  since Cain explicitly teaches that CAN bus transmission constitute differential signals. 
Ruvio and Cain do not explicitly teach:
(ii) the monitoring apparatus calculates a level difference value of a level difference between one signal and the other signal, and the test value is determined  on the basis of the level difference value
Wolpert teaches:
(ii) the monitoring apparatus calculates a level difference value of a level difference between one signal and the other signal, and the test value is determined  on the basis of the level difference value (Wolpert:  p. 2  par 2: “A sensor arrangement with a monitoring device is known from DE 199 36 439 A1.  The sensor arrangement has at least two redundant sensors for detecting a process control or process measurement variable.  The variables detected by the sensors are fed to a subtractor, which forms a difference from the two sensor signals.  In addition, the two sensor output signals are differentiated.  The differentiated signals are fed to a second subtractor, which forms a second difference.  The two differences are fed to an evaluation device in which they are each compared with a predeterminable threshold value.  An error message is generated if at least one of the differences exceeds the relevant threshold”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolpert re: differential signals with those of Ruvio re: “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” (Ruvio: Abstract) “in order to increase the reliability when monitoring the sensor means”  (Wolpert : Abstract) and since “[t]he use of the difference variable also has the advantage that any existing offsets in the sensor signals are largely eliminated” (Wolpert : p. 4 - 5 )
Re:  Claim 3,  Ruvio teaches the method as claimed in claim 2, including monitoring of multiple ECUs (Ruvio: Abstract:  “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” )
Ruvio and Cain do not explicitly teach:
wherein the monitoring apparatus receives, via the data network, a further level difference value of a further level difference of the at least one electrical signal in the data message, as determined at another network connection and determines the test value on the basis of a quotient of the two level difference values.
Wolpert teaches:
wherein the monitoring apparatus receives, via the data network, a further level difference value of a further level difference of the at least one electrical signal in the data message, as determined at another network connection and determines the test value on the basis of a quotient of the two level difference values. (Wolpert : p. 4 - 5   “To carry out the comparison, at least one deviation variable is advantageously determined, which describes the deviation between the measured values of the first sensor means and the measured values of the second sensor means. This deviation variable is compared with an associated threshold value, a sensor error being present when the deviation quantity is larger than the associated threshold value. The deviation quantity is, for example, a difference quantity that describes the difference between the measured values of the two sensor means, or a quotient quantity that describes the ratio between the measured values of the two sensor means”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolpert re: differential signals with those of Ruvio re: “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” (Ruvio: Abstract) “in order to increase the reliability when monitoring the sensor means”  (Wolpert : Abstract) and since “[t]he use of the difference variable also has the advantage that any existing offsets in the sensor signals are largely eliminated” (Wolpert : p. 4 - 5)
Re: claim 8, Ruvio teaches the method as claimed in claim 1, including monitoring of multiple ECUs (Ruvio: Abstract:  “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” )
Ruvio does not explicitly teach:
wherein the monitoring apparatus generates the at least one level     value by means of a sample-and-hold circuit and an analog/digital converter connected downstream of the sample-and-hold circuit 
Wolpert teaches:
wherein the monitoring apparatus generates the at least one level     value by means of a sample-and-hold circuit and an analog/digital converter connected downstream of the sample-and-hold circuit (Wolpert : p. 4 par 6  “So that the cached in the sample and hold elements measured values [are] processed synchronously in the analog-digital converter the multiplexer is controlled in such a way that the sensors belonging to the respective sensor group measured values determined in pairs by analog-digital transducers are fed…”; FIG 1a 1b) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolpert re: differential signals with those of Ruvio re: “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” (Ruvio: Abstract) “in order to increase the reliability when monitoring the sensor means”  (Wolpert : Abstract) and since “[t]he use of the difference variable also has the advantage that any existing offsets in the sensor signals are largely eliminated” (Wolpert : p. 4 - 5)
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvio and Cain in view of Lawlis (US 2016/0344766 A1)  
Re: Claim 9 Ruvio teaches the method as claimed in claim 1, including monitoring multiple ECUs (Ruvio: Abstract:  “CAN Bus Monitor, (CBM), configured to monitor the CAN bus communication … to and/or from at least one ECU” )
Ruvio and Cain do not explicitly teach:
wherein the monitoring apparatus is operated as an additional circuit in a control device of the motor vehicle, wherein an application circuit of the control device receives the data message for providing a vehicle function via the same network connection independently of the monitoring circuit
Lawlis teaches:
wherein the monitoring apparatus is operated as an additional circuit in a control device of the motor vehicle, wherein an application circuit of the control device receives the data message for providing a vehicle function via the same network connection independently of the monitoring circuit (Lawlis: [0008], [0010] ref FIG 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lawlis re: monitoring circuit in ECUs having dynamic addresses (Lawlis: [0020]) with those of Ruvio re: monitoring communication to/from ECUs in order to advantageously “learn addresses of the ECUs … as they change” and provide the learned addresses to an anti-spoof module (Lawlis: [0020])
Claim 11 does not teach or define any new limitations above claim 9.  Therefore similar reasons for rejection apply. 
Re: Claim 12 Ruvio teaches motor vehicle having a data network as discussed re: claim 10, to which a  control device as claimed in claim11 (as discussed therein) and at least one network subscriber set up to emit data messages are connected (Ruvio: [0044]; [0061]; [0072])

Response to Arguments
Applicant’s arguments, filed 05/04/22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made per the above.  Applicant’s arguments are considered here only insofar as they are relevant to the current office action. 
Applicant argues:
(1) Re: rejection of claim 1 under 35 USC 102: RUVIO, as cited, ambiguously discloses "characterizing communication", but does not disclose at least the feature of "determines at least one level value of a respective signal level." The Applicant searched for the word "level" throughout RUVIO and was unable to find one mention. (Rem. p.  3)
(2) Re: rejection of claims 2, 3  under 35 USC 103: the Office Action mischaracterizes WOLPERT, as cited, to teach differential signals. However, at best WOLPERT, as cited, teaches applying the calculus operation of differentiation to otherwise unspecified signals obtained from two independent sensors sensing the same phenomenon to arrive at the signals' mathematical derivatives and does not teach differential signaling, e.g. utilizing complementary component signals with reference to each other, each on its own conductor, rather than a single signal with reference to a common ground (Rem. p.  3)
Examiner respectfully disagrees: 
Re: (1)  Examiner notes that “voltage” and/or “current” as disclosed in Ruvio [0111] represents a “signal level” as per Applicant’s specification (Spec: [0007] The data message therefore comprises at least one such electrical signal ….A voltage level or a current level, for example, can be captured as the signal level”) and dependent claim 5.  
Re: (2) In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Wolpert is cited for claimed limitation: “[wherein] the monitoring apparatus calculates a level difference value of a level difference between one signal and the other signal, and the test value is determined  on the basis of the level difference value”,  differential signals being a characteristic of the CAN-bus communication, as taught by Cain (see above Office Action re: Claim 2)





Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: an in-vehicle network monitor. 
Shin et al (US 2019/0245872 A) (Abstract: Research efforts to detect and prevent possible attacks on vehicles have led to various defense schemes that are capable of preventing attacks and/or determining the presence/absence of an attack on the in-vehicle network. However, these efforts still cannot identify which Electronic Control Unit (ECU) on the in-vehicle network actually mounted the attack. Moreover, they cannot detect attacks by an adversary that impersonates ECUs injecting in-vehicle messages aperiodically. Identifying the source of an attack is essential for efficient forensic, isolation, security patch, etc. To fill these gaps, a method is presented for detecting and identifying compromised ECUs in a vehicle network. [0047] ref FIG 2, “To send either a dominant or a recessive bit, CAN transceivers … output certain voltage levels on the two dedicated CAN wires: CANH and CANL …. to issue a dominant bit on the CAN bus, CAN transceivers (are agreed to) output approximately 3.5V on the CANH line and 1.5V on the CANL line so that the differential voltage becomes approximately 2V …. when sending a recessive bit, the transceivers output approximately 2.5V on both CANH and CANL, yielding approximately 0V of differential voltage. So, by measuring the differential voltage of CANH and CANL, receiver ECUs read the streams of 0 and 1 bits and thus receives the message on the bus. In this regard, CAN bus is considered as a differential bus [0056] FIG. 4 shows a typical schematic of a CAN ECU 40. In order to output the desired voltage levels on CANH and CANL, a CAN transceiver 41 is powered at 5V, i.e., V.sub.CC=5V. The input voltage (V.sub.IN) from a power supply goes through a voltage regulator 42, which provides and maintains 5V for the CAN transceiver 41. The CAN transceiver 41 is also connected to the microcontroller unit (MCU) 43 so as to exchange information for sending and receiving messages. [0056] FIG. 4 shows a typical schematic of a CAN ECU 40. In order to output the desired voltage levels on CANH and CANL, a CAN transceiver 41 is powered at 5V, i.e., V.sub.CC=5V. The input voltage (V.sub.IN) from a power supply goes through a voltage regulator 42, which provides and maintains 5V for the CAN transceiver 41. The CAN transceiver 41 is also connected to the microcontroller unit (MCU) 43 so as to exchange information for sending and receiving messages.[0110] Although the main purpose of the proposed detection scheme is root-cause analysis, it can also be used in supplementing other IDSs. As the detection scheme can fingerprint the transmitters, it is capable of detecting adversaries that impersonate ECUs which usually send aperiodic messages [0146] While state-of-the-art vehicle security solutions are capable of detecting and preventing the attacks, they lack a key feature of identifying the compromised ECU that has attacked the in-vehicle network; an essential need for efficient forensic, isolation, security patch, etc. To meet this need, a novel detection scheme is proposed which fingerprints the transmitter ECU based on voltage measurements. Via the ACK learning phase, the proposed detection scheme obtained correct measurements of voltages output by the message transmitters, and exploited them for constructing and updating their voltage profiles, which were shown to be unique for each ECU
Hofman (US 2015/0270870 A1) Abstract Described is a differential data bus system which maintains error free communication despite faults in one of the data bus lines.[0011] "Two wire differential signaling communication bus" as used in the current disclosure means a communication bus which is composed of two parallel communication buses where the transmitted signal is the difference between the signals on each of the parallel buses. [0014] "Differential receiver" or "receiver" as used in the current disclosure is an element connected to the communication bus and detecting the voltage difference between the two wires on the bus. [0015] "Differential transmitter" or "transmitter" as used in the current disclosure is an element connected to the communication bus and creating a voltage difference between the two wires on the bus. [0022] "Reference voltage"--as used in the current disclosure means a voltage corresponding to the common voltage among the set of voltage levels of a differential data bus. [0023] "Line voltage signal"--as used in the current disclosure means the time varying voltage level on the data bus line. [0024] "Data signal"--as used in the current disclosure means the difference between the voltage levels on the two data bus lines of a differential data bus [0044] ref FIG 1B; [0045] ref FIG 2; [0047] ref FIG 4A; [0048] ref FIG 4B [0049] ref FIG 5 “a modified transceiver (501) designed to overcome faults in the bus and maintain the communication in the bus even if there is one or more faults in the bus .… [includes] a receiver configured to detect voltage differences transmitted on the differential two wire communication link; a device (106) connected to said transceiver;and wherein the receiver is configured to detect a plurality of voltage differences between the wires of the communication link and the transceiver determines the received signal based on said voltage differences. In one example of use, the modified transceiver (501) detects a plurality of voltage differences as described in FIG. 4C. The transceiver identifies a received signal if the received signal is one of the set of signal differences (402, 404, 406) shown in FIG. 4C. The transceiver (501) determines a signal has not been received if the voltage difference is not any of the voltage differences (402, 404, 406) shown in FIG. 4C. [0050] In some examples of usage, transceiver (501) would be required to inform device (106) of an error condition in the communication link. Line (524) provides such a function by creating a logic connection between transceiver (501) and device (106). As an example, in case of an error, line (524) will become positive, and device (106) will be alerted there is a fault in the communication link.[0051] - [0052] ref FIG. 6, provides a transceiver for detecting and transmitting voltage signals on a differential two wire communication link and a device connected to said transceiver, where by the receiver part is configured as three differential amplifiers configured to detect different voltage levels between the wires, a logic circuit connected to device, receivers and transmitter. Furthermore the transmitter is connected to the two wire communication link and transmitting the signals generated by the logic circuit. [0054] - [0057] ref FIG. 7 “a fault tolerant communication system comprising a differential data bus comprised of two data bus lines; a reference voltage; at least one transmitter configured to generate a line voltage signal on differential data bus; at least one receiver configured to receive a line voltage signal from the differential data bus; and at least one voltage control unit connected to differential data bus; wherein the voltage control unit maintains the voltage in one data bus line above the reference voltage and the voltage in the second data bus line below the reference voltage.
[0065] FIG. 10A is an example of an electronic device such as devices (106, 104 in FIG. 1B), which are connected to a data bus (119, 121 FIG. 1B). In one example the electronic device (106) includes an electronic functional unit (1001), a differential receiver (1003), a differential transmitter (1005), electric connection (1011,1013) between differential transmitter (1005), differential receiver (1003) and electronic functional unit (1001) and voltage control units (1015, 1017). The voltage control units (1015, 1017) perform the same function as voltage control unit (703, 705,707, 709 in FIG. 7). In one example, voltage control unit (1015) is configured to prevent the voltage of line (111) to go below a defined voltage. Voltage control unit (1017) is configured to prevent the voltage of line (113) exceeding a defined voltage.[0066] – [0067] ref FIG. 10B)


Galula et al (US 2016/0381066 A1) (ABSTRACT:  A system and method for providing security to a network may include maintaining, by a processor, a model of an expected behavior of data communications over an in-vehicle communication network; receiving, by the processor, a plurality of messages communicated over the network; determining, by the processor, based on the model and based on content attributes of the plurality of messages, whether or not at least one of the messages complies with the model; and if at least one message does not comply with the model then performing, by the processor, at least one action related to the message.  [0037] For example, the components shown in FIG. 1B, e.g., on board, or in-vehicle, security enforcement units (SEUs) 40 … may be, or may include components of, computing device 100. For example, by executing executable code 125 stored in memory 120, controller 105, e.g., when included in a security enforcement unit as described, may be configured to carry out a method of enforcing security, signal analysis and/or cyber-security in a vehicle as described herein. For example, included in a security enforcement unit, controller 105 may be configured to enforce cyber-security in a vehicle, e.g., by: creating, storing and/or otherwise maintaining a timing, content, or other model for an expected behavior or for one or more messages communicated over an in-vehicle network; receiving a message sent from, or sent to, at least one of the plurality of ECUs; determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message, related to the in-vehicle network and/or related to the at least one ECU; [0053] Anomalous messages and/or messages related to an anomaly as referred to herein may be messages that are (or were) transmitted according to a timing value or parameter that deviates from an expected timing or content value or parameter. Anomalous messages and/or messages related to an anomaly as referred to herein may be messages that include content (or signal) that is different from an expected content or signal. Detecting or identifying anomalous messages and/or messages related to an anomaly may be according to a context as described. For example, and as further described herein, an embodiment of the invention may identify an anomaly by determining a context and comparing or relating timing values and/or content of one or more messages to expected timing values and content, e.g., expected for a specific context. [0054] An anomaly as referred to herein may be any deviation from an expected behavior, result, sequence or event. For example, any of: an unexpected value in a message; an unexpected message or sequence of messages; an unexpected event; an unexpected content or timing of, or related to, a message may be an anomaly and/or may be identified, detected and/or determined as an anomaly by an embodiment. For example, expected values, messages, events, content and timing may be defined, included or represented in a model and, accordingly, an embodiment may identify unexpected timing, content or behavior by comparing attributes of messages to data in a model and thus determine, detect or identify an anomaly. [0056] Context, vehicle context or context of a vehicle (e.g., context of vehicle 30) as referred to herein may relate to a state of the vehicle, a state of the vehicle's in-vehicle communication network (e.g., a state of CAN 61) and/or a state of nodes connected to an in-vehicle communication network. For example, a state or context of vehicle 30 may be defined (and determined by an SEU 40) responsive to a value for each of at least one parameter, which one or more sensors or nodes in the vehicle provides, for example in a data portion of a CAN message that it transmits. The at least one parameter may for example, include one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition. State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network;  [0161] For example, an SEU may detect an anomaly (e.g., a violation or breach of a content or timing related threshold as described) and may provide an indication and/or explanation for, or of, the violation. [0188] A model may include an expected value, or a representation of an expected value, possibly with respect to context. For example, an expected value column in table 800 (not shown) may include, per context, an expected value of a signal and an SEU may determine a message is anomalous or is related to an anomaly if it does not include or carry an expected value. An SEU may determine a message is anomalous or is related to an anomaly if a value in a message deviates from an expected value by at least a threshold as described. [0189] Accordingly, an SEU may validate messages and/or verify compliance of messages based on a value in a message or signal and based on a threshold)  

Strauss (US 5793780 A)  (ABSTRACT:    A method for monitoring a serial transmission of digital data signals on two parallel data lines between mutually communicating signal processing devices in which the data signals are transmitted on the two data lines with mutually inverse signal levels. In order to ensure the operability of the input components of the signal processing devices, the signal levels of the signals which are received from the two data lines are compared individually or combined with at least one reference level limit which defines a limit of the permissible common-mode signal range for the operability of the signal processing devices; col 2/line 45 – col 3/line 15 ref FIG 1 “… a signal processing system for serial transmission of digital data signals on two parallel data transmission lines D and D' transmits an actual data signal N on the data line D, and a data signal N', which has an inverse signal level relative to the data message N, on the data line D'. The data transmission lines D and D' are connected between a transmitter T1 and a plurality of receivers, only two of which, T2 and T3, are shown in the drawing, each having an identical checking circuit for monitoring transmitted signals. In each checking circuit, a difference signal D.sub.diff representing the difference between the data signals is produced by a differential amplifier V1 in order to compensate for possible common-mode voltages caused by radio-frequency interference which occurs from time to time. Since a differential amplifier operates reliably only in a specific common-mode range, the levels of the data signals N and N' are checked to make certain that they do not exceed this common-mode range. For this purpose, … the data signals N and N' are compared individually or in combination with reference voltage limits which define the common-mode voltage range. The checking circuit in the exemplary embodiment shown in the drawing is designed to check for this condition by additive combination of the data signals N and N' to produce a combined signal N.sub.add which is supplied to two comparators K1 and K2. In the comparator K1, the signal N.sub.add is compared with a reference voltage limit U.sub.max which has a value above the logic level 1. The signal N.sub.add is compared in the comparator K2 with a reference voltage limit U.sub.min which has a value below the logic level 1. The signal N.sub.add always has the logic level 1 when non-falsified data signals N and N1 are added. Because any superimposed noise levels are also added during the combination of N and N', it is advantageous to fix the upper and lower reference voltage limits U.sub.max and U.sub.min with a spacing from the level 1 which corresponds to twice the permissible noise level 2SP.sub.max.) 
Pihet  (US 20160196230 A1):   ABSTRACT: According to various embodiments, a method of operating a two-wire digital bus includes applying a bias voltage to the two-wire digital bus at a first interface node, measuring a common mode voltage of the two-wire digital bus at the first interface node, and adjusting the bias voltage at the first interface node based on the measured common mode voltage  [0054] ref FIG. 5, “… transceiver circuit 140 including output driver stage 142, driver 144, timeout circuit 146, mode control 148, and receiving unit 150 …  receiving unit 150 includes common mode measurement circuit 152 and receiver 154, which are coupled to high wire CANH and low wire CANL. Common mode measurement circuit 152 measures or samples common mode voltage VCM from high wire CANH and low wire CANL. … common mode measurement circuit 152 [may be] a sample and hold type of circuit ... [0082] In various such embodiments, as described hereinabove, common mode voltage VCM may exhibit some variation, especially as the values on high wire CANH and low wire CANL are changing, as seen by difference signal Vdiff. Based on the identified bit times, protocol handler generates sampling points SP. Sampling points SP may be used by a downstream controller, output driver, or sampling circuit for sampling receive data signal RxD in order to determine the signal from the CAN telegram in a microcontroller or other circuit coupled to the output of receiver circuit 204. ) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon – Fri 1pm-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455